Citation Nr: 1817705	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  16-46 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for status-post anterior cruciate ligament repair.  


REPRESENTATION

Appellant represented by:	Brian Hill, attorney


ATTORNEY FOR THE BOARD

N. Snyder, Counsel






INTRODUCTION

The Veteran had active service from October 1991 to January 1994.  

This matter came before the Board of Veterans' Appeals (Board) from an October 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

In January 2018, the Veteran, through his representative, withdrew his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn by an appellant or his or her authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  In a January 2018 statement, the Veteran's representative withdrew the appeal.  Hence, there remains no allegation of error of fact or law for appellate consideration.








ORDER

The appeal is dismissed.  



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


